Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the amendment filed 01/11/2021, in which:

Claims 3, 18, 20 were amended.
No claims were added/cancelled.
Claims 3-14, 16, 18, 20-21 are pending.
Claim(s) 3, 18, 20 is/are independent claim(s).


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.
 
Note Regarding Prior Art

Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Note Regarding AIA  Status

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections 35 U.S.C. §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3, 5, 7, 8, 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen Arzoumanian (US PG Pub. 2013/0015079; Published: 01/17/2013) (hereinafter: Arzoumanian) in view of David Meyer et al. (US PG Pub No. 2011/0247247; Published: 10/13/2011)(hereinafter: Meyer) further in view of Richard Kopp (US Pat 5810604, Published: 09/1998)(hereinafter: Kopp).
Meyer was cited in the 892 dated: 10/18/2018. 
Kopp was cited in the 892 dated: 11/27/2019.

Claim 3:
a video book comprising: a plurality of pages disposed between a front cover and a back cover [¶[0031] A page 40 has a first side 42 and a second side 44. At least one page 40 is attached between front cover 20 and back cover 30 at spine 5. In a preferred embodiment, book 10 has a plurality of pages 40. See figures 1a-1b, 4.].
 a video screen disposed on the back cover, the video screen visible when the front cover is open and the video book is open to any one of the plurality of pages. [see figures 1a-1b, 4, all examples of a video screen disposed on the back cover, visible when the front cover is open and the video book is open to any of the pages ¶[0032] media device 50 contains screen 52, which can be of any type known in the art (e.g. liquid crystal display), and audio player 54. In a preferred embodiment of the invention, media device 50 is removably mounted to interior side 34 of back cover 30 as shown in FIG. 2. Media device 50 is powered by a power source (not shown), such as batteries].
 one or more sensors attached to the plurality of pages for sensing a position of each of the plurality of pages [¶[0036] a plurality of sensors 60 are embedded throughout book 10 to accurately determine the position of each page 40. Sensors 60 can be located at different positions on different pages 40].
 and software to automatically control showing a video content on the video screen corresponding to at least one of a text and a graphics on a specific page of the plurality of pages [¶[0037] Because sensors 60 can be located at different positions on different pages 40 and covers 20, 30, the media device 50 can be 
Arzoumanian discloses sensors located at different pages control the video shown. Arzoumanian failed to specifically disclose control buttons disposed on a back cover of the video book the control buttons including at least one volume button and a pause/resume wherein the control buttons include at least one of a volume button and a pause/resume button.
Mayer, in the same field of electronic books consisting of pages and a display module discloses this limitation in that [¶ [0037] the device 12 includes a power on/off key 131 (e.g. as part of the USER KEYPAD 131-134 or "control keys"), which may be in one form a momentary contact switch mounted for access through either the front cover 121 or back cover 122 or at a perimeter of the case as shown in FIGS. 1 and 2. Other controls or functions of the control keys include a scroll up key 132, a scroll down key 133, and a menu/select key 134, each of which may also be located in either the front cover 121 or back cover 122 or at a perimeter of the case…. Other control functions may include pause, fast forward and rewind for video, or "go-back" for frame sequencing. Auto-shut-off, for example, after a programmed dormant period may also be included in the control circuitry. These control functions of the control keys may be indicated on the key buttons or on one of the card panels See ¶ [0048] Front cover 121, see figure 3-4. ¶ [0045], The speaker volume is adjustable up and down by operation of the up and down scroll keys 132, 133. See figure 33, ¶ [0068] Buttons can be placed on the back cover and accessible to the user by pressing through paper]. Mayer clearly 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the position controls of Arzoumanian to include control buttons disposed on a back cover of the book that when activated control volume and or pause resume of video as disclosed by Mayer. The motivation for doing so would have been to allow the user to pause/resume and control the volume of the digital media shown by the video display of Arzoumanian through known and established user controls, thus increasing user engagement with the product.
Arzoumanian and Mayer disclose the control buttons as contact switches on a back cover of the multimedia book. Arzoumanian and Mayer failed to specifically disclose button disposed at the same location on each of the plurality of pages; and button graphics corresponding to each of the control buttons, printed on each of the plurality of pages, the button graphics disposed above respective control buttons, wherein the control buttons are activated through one or more pages by bending intermediate pages via depression of the button graphic printed thereupon, thereby activating the associated control buttons.
Kopp, in the same field of interactive multi-media printed books discloses these limitations in that [[Col 4, lines 33-38] no switch elements are provided in or on the various pages 4. Each page 4 has indicia 12 thereon. Any indicia 12 on any page 4 is aligned with only one membrane switch 11 when that page 4 lies flat on the back cover 2A or front cover 2B. Therefore, pressing on an indicia 12 of page 4 closes only one corresponding membrane switch 11. Summary of the invention- One or more of the pages can include more than one indicia, and/or some of the membrane switches can be aligned with only one of the indicia, or one of the membrane switches can be aligned with a plurality of the indicia on different pages]. Thus, a plurality of the pages can have the same indicia which is aligned with the same switches, thus performing the same function for each switch. Some or all buttons might printed on all pages, depending desired functionality.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing time to modify the control switches accessible through the back cover of the video book of Arzoumanian and Mayer to add further functionality by including control buttons disposed on a back cover of the video book…buttons disposed at the same location on each of the plurality of pages; and button graphics, corresponding to each of the control buttons, printed on each of the plurality of pages, the button graphics disposed above respective control buttons, wherein the control buttons are activated through one or more pages by bending intermediate pages via depression of the button graphic printed thereupon, thereby activating the associated control buttons as disclosed by Kopp. The motivation for doing so would have been to allow the user to interact with the digital media through efficient and proven controls indicated in each page, thus increasing user engagement with the product and reducing complexity.

Claim 5:
As per claim 5, which depends on claim 3, Arzoumanian, Mayer and Kopp disclose wherein the one or more sensors is a magnetic reed sensor. Arzoumanian, magnetic reed switches].

Claim 7:
As per claim 7, which depends on claim 3, Arzoumanian, Mayer and Kopp disclose wherein the one or more sensors is an electronic sensor. Arzoumanian, [¶ [0035]Sensor 60 can be of any kind known in the art, such as magnetic reed switches, or photocells, pressure transducers, or vibration sensors]. Pressure transducers or vibration sensors are examples of electronic sensors.

Claim 8:
As per claim 8, which depends on claim 3, Arzoumanian, Mayer and Kopp disclose wherein the one or more sensors is a magnetic sensor. Arzoumanian, [¶[0035] Sensor 60 can be of any kind known in the art, such as magnetic reed switches].

Claim 16:
As per claim 16, which depends on claim 3, Arzoumanian, Mayer and Kopp disclose the control button being located in a section of the book, see claim 3 above. Kopp discloses [[Col 4, lines 33-38] no switch elements are provided in or on the various pages 4. Each page 4 has indicia 12 thereon. Any indicia 12 on any page 4 is aligned with only one membrane switch 11 when that page 4 lies flat on the back cover 2A]. Arzoumanian, Kopp and Mayer do not specifically disclose the switch/button .

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arzoumanian, Mayer and Kopp in view of Hung-Wang Hsu et al. (US PG Pub No. 2016/0274696; Published: 09/22/2016)(hereinafter: Hsu).

Claim 4:
As per claim 4, which depends on claim 3, Arzoumanian, Mayer and Kopp disclose a variety of sensors. However, Arzoumanian, Mayer and Kopp failed to specifically disclose wherein the one or more sensors is a Hall Effect sensor. 
Hsu, in the same field of multimedia books with page number detection discloses this limitation in that [¶ [0067] The player 40 receives the page number output instruction P and plays a page number message b corresponding to the page number output instruction p, wherein the magnetic field detection element 51 is a Hall effect sensor element or an electro-mechanic element able to generate a switch on/off signal according to the magnetic flux change].
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensor for determining when a particular page is open of Arzoumanian, Mayer and Kopp with the Hall Effect sensor of Hsu. The motivation for doing so would have been that of simple substitution (See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(B)). Arzoumanian, Mayer and Kopp differ from the claimed invention by including magnetic and electronic sensors in place of a Hall Effect sensor. Further, Hsu teaches that slide tongue sensors/switches were well known in the art. One of ordinary skill in the art could have predictably substituted the sensors of Arzoumanian, Mayer and Kopp for a Hall Effect sensor because both perform the same function of determining when a page is turned.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arzoumanian, Mayer and Kopp in view of Timothy P. Clegg et al. (US PG Pub No. 2010/0050486; Published: 03/04/2010)(hereinafter: Clegg).

Claim 6:
As per claim 6, which depends on claim 3, Arzoumanian, Mayer and Kopp disclose a variety of sensors. However Arzoumanian, Mayer and Kopp failed to specifically disclose wherein the one or more sensors is a slide tongue sensor.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensor for determining when a particular page is open of Arzoumanian, Mayer and Kopp with the slide tongue sensor of Clegg. The motivation for doing so would have been that of simple substitution (See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(B)). Arzoumanian, Mayer and Kopp differ from the claimed invention by including magnetic and electronic sensors in place of a slide tongue sensor. Further, Clegg teaches that slide tongue sensors/switches were well known in the art. One of ordinary skill in the art could have predictably substituted the sensors of Arzoumanian, Mayer and Kopp for a slide tongue sensor because both perform the same function of determining when a page is turned.

Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arzoumanian, Mayer and Kopp in view of Frederick Pak Wai Ho (US Patent No. 6,064,855; Published: 05/16/2000)(hereinafter: Ho).

Claim 9:
 further comprising tabs on the one or more pages to facilitate turning each page.
Ho, in the same field of electronic books comprising physical pages discloses this limitation in that [[c.2, lines 20-25] Each of the page sheets has a tab member which is protruded outwardly from an edge side thereof and disposed staggeredly]. See figure 4.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the electronic book of Arzoumanian, Mayer and Kopp with the page tabs of Ho, doing so would have been obvious to try. (See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1397 (U.S. 2007) and MPEP § 2143(E)). At the time of invention, there was a recognized problem or need in the art, namely the turning pages. Further, at the time of invention were only a finite number of identified, predictable potential solutions: one, turning a page with a tab/bookmark, or turning the page with no tab or bookmark. One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success because the placement of the tab itself does not affect the function of turning the page, it merely provides extra convenience to the user.

Claim 10:
As per claim 10, which depends on claim 9, it is rejected under the same rationale as claim 9 above. Arzoumanian, Mayer, Kopp and Ho disclose wherein at least one of text and graphics on each tab identify a corresponding section of the video book. Ho, [see figure 4. Tabs include text that identify portions of the book].

Claim 11:
As per claim 11, which depends on claim 9, Arzoumanian, Mayer, Kopp and Ho disclose wherein the tabs are shorter than a length of the back cover of the book to protect the tabs from damage. Ho [see figure 4, tabs shorter than back cover]. Protecting the tabs from damage is intended use. Arzoumanian, Mayer, Kopp and Ho disclose do not disclose the tabs being shorter than the front cover. However, changing the length of the tabs in respect to the covers would have been obvious to try. (See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1397 (U.S. 2007) and MPEP § 2143(E)). At the time of invention, there was a recognized problem or need in the art, namely the length of tabs with respect with book covers. Further, at the time of invention were only a finite number of identified, predictable potential solutions: 1, tabs shorter than both covers, 2. Tabs shorter than at least one of the covers. 3, tabs longer than the both covers, and 4. Tabs longer than at least one of the covers. One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success because the length of the tab itself does not affect the function of turning the page, it merely becomes an aesthetic decision.

Claim 12:
As per claim 12, which depends on claim 9, Arzoumanian, Mayer, Kopp and Ho disclose wherein the tabs are longer than the length of the front covers of the book, making it easy to see the tabs. Ho [see figure 4, tabs longer than front cover]. Making it easy to see the tabs is intended use. Arzoumanian, Mayer, Kopp and Ho disclose do not disclose the tabs being longer than the back cover. However, changing the length of the tabs in respect to the covers would have been obvious to try. (See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1397 (U.S. 2007) and MPEP § 2143(E)). At the time of invention, there was a recognized problem or need in the art, namely the length of tabs with respect with book covers. Further, at the time of invention were only a finite number of identified, predictable potential solutions: 1, tabs shorter than both covers, 2. Tabs shorter than at least one of the covers. 3, tabs longer than the both covers, and 4. Tabs longer than at least one of the covers. One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success because the length of the tab itself does not affect the function of turning the page, it merely becomes an aesthetic decision.

Claim 13:
As per claim 13, which depends on claim 9, it is rejected under the same rationale as claim 9 above. Additionally, Arzoumanian, Mayer, Kopp and Ho disclose wherein the tabs are shorter than the length of the back cover and longer than the length of the front cover to provide both protection and visibility of the tabs. Ho [see figure 4, tabs longer than front cover, shorter than back cover]. Protecting and making tabs visible is intended use.


(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arzoumanian, Mayer and Kopp in view of Tony Chen (US PG Pub No. 2007/0171278; Published: 07/26/2007)(hereinafter: Chen).

Claim 14:
As per claim 14, which depends on claim 3, Arzoumanian, Mayer and Kopp disclose further comprising a back cover including a front facing audio speaker. Mayer, [¶ [0045] The device 12 further includes at least one audio speaker S, such as a mono audio speaker S, with a sound opening in at least one of the front or back cover 121, 122, or both]. See figures 3-4, the “front cover” includes the speaker opening. 
Arzoumanian, Mayer and Kopp disclosed the front and/or back cover having one or more holes to transmit a sound (see Mayer figures 3-4). However, Arzoumanian, Kopp and Mayer failed to specifically disclose wherein the pages between the speaker and free air contain one or more holes to transmit a sound.
Chen, in the same field of a mixed media (paper/multimedia) devices discloses this limitation in that [¶ [0025] Referring to FIG. 3, the paperboard 30 has one set of speaker openings 30a and a button opening 30b on an outer folding page, where the speaker openings 30a and the button opening 30b. See figures 3, 4, 6]. Speaker opening in the pages. Free air is always present when multimedia card is in an open position.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the front cover speaker perforations of Arzoumanian, Mayer and Kopp to extend the holes to the pages between the speaker and free air as disclosed by .

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arzoumanian in view of Mayer further in view of Kopp further in view of Chen.

Claim 18:
As per independent claim 18, Arzoumanian discloses a video book comprising: a plurality of pages disposed between a front cover and a back cover [¶[0031] A page 40 has a first side 42 and a second side 44. At least one page 40 is attached between front cover 20 and back cover 30 at spine 5. In a preferred embodiment, book 10 has a plurality of pages 40. See figures 1a-1b, 4.].
 a video screen disposed on the back cover, the video screen visible when the front cover is open and the video book is open to any one of the plurality of pages. [see figures 1a-1b, 4, all examples of a video screen disposed on the back cover, visible when the front cover is open and the video book is open to any of the pages ¶[0032] media device 50 contains screen 52, which can be of any type known in the art (e.g. liquid crystal display), and audio player 54. In a preferred embodiment of the invention, media device 50 is removably mounted to interior side 34 of back cover 30 as shown in FIG. 2. Media device 50 is powered by a power source (not shown), such as batteries].
 one or more sensors attached to the plurality of pages for sensing a position of each of the plurality of pages [¶[0036] a plurality of sensors 60 are embedded throughout book 10 to accurately determine the position of each page 40. Sensors 60 can be located at different positions on different pages 40].
software to automatically control showing a video content on the video screen corresponding to at least one of a text and a graphics on a specific page of the plurality of pages [¶[0037] Because sensors 60 can be located at different positions on different pages 40 and covers 20, 30, the media device 50 can be synchronized to play unique video and audio content corresponding to specific pages 40 or covers 20, 30].
Arzoumanian discloses a touch-capable touch screen (¶ [0021]) powered by a battery (¶ [0032]). Arzoumanian failed to specifically disclose a rechargeable battery rechargeable via a charge port, the rechargeable battery providing power for the video screen; one or more control buttons, separate from the video screen, disposed on a last one of the pages of the video book in a location in the video book separate from the video screen, the control buttons including at least one volume button and a pause/resume button disposed at the same location on each of the plurality of pages;
Button graphics corresponding to each of the control buttons, printed on each of the plurality of pages, the button graphics disposed above respective control buttons, wherein the control buttons are activated through one or more pages by bending intermediate pages via depression of the button graphic printed thereupon, thereby activating the associated control buttons; 
And a front facing audio speaker mounted on the back cover, wherein each of the pages between the speaker and free air contain one or more wholes to transmit a sound.
a rechargeable battery rechargeable via a charge port, the rechargeable battery providing power for the video screen in that [¶ [0043] The device 12 preferably operates on an internal power source, such as a battery 302 with a battery charging unit (rechargeable battery pack), power converter and control unit 303, and preferably a lithium polymer re-chargeable battery such as 3.7V, 1200 mAh, chargeable by USB charger inserted into the miniUSB charger connected to an AC power supply via the USB port 152, or by USB cable connected to another powered device such as a personal computer via the USB port 152]. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the battery operated device of Arzoumanian to include a rechargeable battery rechargeable via a charge port, the rechargeable battery providing power for the video screen as disclosed by Mayer. The motivation for doing so would have been to allow a user to quickly and readily power and recharge the device, thus reducing costs of replacing batteries and providing an uninterrupted viewing experience.
Arzoumanian discloses sensors located at different pages control the video shown. Arzoumanian failed to specifically disclose one or more control buttons separate from the video screen, disposed on a last one of the pages of the video book in a location in the video book separate from the video screen, the control buttons including at least one volume button and a pause/resume button wherein the control buttons include at least one of a volume button and a pause/resume button.
one form a momentary contact switch mounted for access through either the front cover 121 or back cover 122 or at a perimeter of the case as shown in FIGS. 1 and 2. Other controls or functions of the control keys include a scroll up key 132, a scroll down key 133, and a menu/select key 134, each of which may also be located in either the front cover 121 or back cover 122 or at a perimeter of the case…. Other control functions may include pause, fast forward and rewind for video, or "go-back" for frame sequencing. Auto-shut-off, for example, after a programmed dormant period may also be included in the control circuitry. These control functions of the control keys may be indicated on the key buttons or on one of the card panels See ¶ [0048] Front cover 121, see figure 3-4. ¶ [0045], The speaker volume is adjustable up and down by operation of the up and down scroll keys 132, 133. See figure 33, ¶ [0068] Buttons can be placed on the back cover and accessible to the user by pressing through paper]. Mayer clearly discloses control buttons can be momentary control switches mounted on the back cover of the book. The control buttons are separate from the video screen. Such an example is provided on paragraph 0068 (see record button). It is hereby noted that the examiner is interpreting the back cover of the book as the last page of the book.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the position controls of Arzoumanian to include one or more control buttons separate from the video screen, disposed on a last one of the pages of the video book in a location in the video book separate from the video screen that when 
Arzoumanian and Mayer disclose the control buttons as contact switches on a back cover of the multimedia book. Arzoumanian and Mayer failed to specifically disclose button disposed at the same location on each of the plurality of pages; and button graphics corresponding to each of the control buttons, printed on each of the plurality of pages, the button graphics disposed above respective control buttons, wherein the control buttons are activated through one or more pages by bending intermediate pages via depression of the button graphic printed thereupon, thereby activating the associated control buttons.
Kopp, in the same field of interactive multi-media printed books discloses these limitations in that [[Col 4, lines 33-38] no switch elements are provided in or on the various pages 4. Each page 4 has indicia 12 thereon. Any indicia 12 on any page 4 is aligned with only one membrane switch 11 when that page 4 lies flat on the back cover 2A or front cover 2B. Therefore, pressing on an indicia 12 of page 4 closes only one corresponding membrane switch 11. Summary of the invention- One or more of the pages can include more than one indicia, and/or some of the membrane switches can be aligned with only one of the indicia, or one of the membrane switches can be aligned with a plurality of the indicia on different pages]. Thus, a plurality of the pages can have the same indicia which is aligned with the same switches, thus performing the same 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing time to modify the control switches accessible through the back cover of the video book of Arzoumanian and Mayer to add further functionality by including control buttons disposed on a back cover of the video book…buttons disposed at the same location on each of the plurality of pages; and button graphics, corresponding to each of the control buttons, printed on each of the plurality of pages, the button graphics disposed above respective control buttons, wherein the control buttons are activated through one or more pages by bending intermediate pages via depression of the button graphic printed thereupon, thereby activating the associated control buttons as disclosed by Kopp. The motivation for doing so would have been to allow the user to interact with the digital media through efficient and proven controls indicated in each page, thus increasing user engagement with the product and reducing complexity.
Arzoumanian, Mayer and Kopp failed to specifically disclose a front facing audio speaker mounted on the back cover, wherein each of the pages between the speaker and free air contain one or more wholes to transmit a sound.
Chen, in the same field of a mixed media (paper/multimedia) devices discloses this limitation in that [¶ [0025] Referring to FIG. 3, the paperboard 30 has one set of speaker openings 30a and a button opening 30b on an outer folding page, where the speaker openings 30a and the button opening 30b. See figures 3, 4, 6, front facing speaker according to perforations facing user]. Speaker opening in the pages. Free air is always present when multimedia card is in an open position.

Arzoumanian, Mayer, Kopp and Chen failed to specifically disclose wherein each of the plurality of pages contain one or more wholes to transmit a sound. However, including perforations in each page on top of the speaker would have been obvious to try. (See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1397 (U.S. 2007) and MPEP § 2143(E)). At the time of invention, there was a recognized problem or need in the art, namely generating sound through pages of a book when the speaker is placed on the back cover facing forward. Further, at the time of invention were only a finite number of identified, predictable potential solutions including perforating some pages, all pages or no pages. One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success because the quality of the sound coming through pages would vary greatly based on whether there are holes in the pages or not.

Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arzoumanian, in view of Mayer further in view of Kopp further  in view of Chen further in view of Ho.

Claim 20:
a video book comprising: a plurality of pages [¶[0031] A page 40 has a first side 42 and a second side 44. At least one page 40 is attached between front cover 20 and back cover 30 at spine 5. In a preferred embodiment, book 10 has a plurality of pages 40].
a video screen [¶[0032] Book 10 contains a media device 50 capable of playing video and audio content. Media device 50 contains screen 52, which can be of any type known in the art (e.g. liquid crystal display), and audio player 54].
 one or more sensors attached to the plurality of pages for sensing a position of each of the one or more pages [¶[0035] Book 10 has at least one sensor 60. At least one sensor 60 is embedded in book 10 in a manner not readily visible for detecting the opening of front cover 20, back cover 30, or page 40….The sensor 60 operates according to methods known in the art to determine the opening or closing of book 10].
 software to automatically control showing a video content on the video screen corresponding to at least one of a text and a graphics on a specific page of the plurality of pages [¶[0037] Because sensors 60 can be located at different positions on different pages 40 and covers 20, 30, the media device 50 can be synchronized to play unique video and audio content corresponding to specific pages 40 or covers 20, 30].
Arzoumanian discloses sensors located at different pages control the video shown. Arzoumanian failed to specifically disclose one or more control buttons separate from the video screen, disposed on a last one of the pages of the video book in a location in the video book separate from the video screen, the control buttons including at least one volume button and a pause/resume button wherein the control buttons include at least one of a volume button and a pause/resume button.
Mayer, in another embodiment discloses,[¶ [0037] the device 12 includes a power on/off key 131 (e.g. as part of the USER KEYPAD 131-134 or "control keys"), which may be in one form a momentary contact switch mounted for access through either the front cover 121 or back cover 122 or at a perimeter of the case as shown in FIGS. 1 and 2. Other controls or functions of the control keys include a scroll up key 132, a scroll down key 133, and a menu/select key 134, each of which may also be located in either the front cover 121 or back cover 122 or at a perimeter of the case…. Other control functions may include pause, fast forward and rewind for video, or "go-back" for frame sequencing. Auto-shut-off, for example, after a programmed dormant period may also be included in the control circuitry. These control functions of the control keys may be indicated on the key buttons or on one of the card panels See ¶ [0048] Front cover 121, see figure 3-4. ¶ [0045], The speaker volume is adjustable up and down by operation of the up and down scroll keys 132, 133. See figure 33, ¶ [0068] Buttons can be placed on the back cover and accessible to the user by pressing through paper]. Mayer clearly discloses control buttons can be momentary control switches mounted on the back cover of the book. The control buttons are separate from the video screen. Such an example is provided on paragraph 0068 (see record button). It is hereby noted that the examiner is interpreting the back cover of the book as the last page of the book.

Arzoumanian and Mayer disclose the control buttons as contact switches on a back cover of the multimedia book. Arzoumanian and Mayer failed to specifically disclose button disposed at the same location on each of the plurality of pages; and button graphics corresponding to each of the control buttons, printed on each of the plurality of pages, the button graphics disposed above respective control buttons, wherein the control buttons are activated through one or more pages by bending intermediate pages via depression of the button graphic printed thereupon, thereby activating the associated control buttons.
Kopp, in the same field of interactive multi-media printed books discloses these limitations in that [[Col 4, lines 33-38] no switch elements are provided in or on the various pages 4. Each page 4 has indicia 12 thereon. Any indicia 12 on any page 4 is aligned with only one membrane switch 11 when that page 4 lies flat on the back cover 2A or front cover 2B. Therefore, pressing on an indicia 12 of page 4 closes only one corresponding membrane switch 11. Summary of the invention- One or more of the pages can include more than one indicia, and/or some of the membrane switches can be aligned with only one of the indicia, or one of the membrane switches can be aligned with a plurality of the indicia on different pages]. Thus, a plurality of the pages can have the same indicia which is aligned with the same switches, thus performing the same function for each switch. Some or all buttons might printed on all pages, depending desired functionality.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing time to modify the control switches accessible through the back cover of the video book of Arzoumanian and Mayer to add further functionality by including control buttons disposed on a back cover of the video book…buttons disposed at the same location on each of the plurality of pages; and button graphics, corresponding to each of the control buttons, printed on each of the plurality of pages, the button graphics disposed above respective control buttons, wherein the control buttons are activated through one or more pages by bending intermediate pages via depression of the button graphic printed thereupon, thereby activating the associated control buttons as disclosed by Kopp. The motivation for doing so would have been to allow the user to interact with the digital media through efficient and proven controls indicated in each page, thus increasing user engagement with the product and reducing complexity.
Arzoumanian, Mayer and Kopp failed to specifically disclose a back cover including a front facing audio speaker, wherein the pages between the speaker and free air contain one or more holes to transmit a sound.
Chen, in the same field of a mixed media (paper/multimedia) devices discloses this limitation in that [¶ [0025] Referring to FIG. 3, the paperboard 30 has one set of 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the front cover speaker perforations of Arzoumanian, Mayer and Kopp to extend the holes to the pages between the speaker and free air as disclosed by Chen. The motivation for doing so would have been to allow for sound transmission to the outside (Chen 0025).
Arzoumanian, Mayer, Kopp and Chen failed to specifically disclose wherein each of the plurality of pages contain one or more wholes to transmit a sound. However, including perforations in each page on top of the speaker would have been obvious to try. (See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1397 (U.S. 2007) and MPEP § 2143(E)). At the time of invention, there was a recognized problem or need in the art, namely generating sound through pages of a book when the speaker is placed on the back cover facing forward. Further, at the time of invention were only a finite number of identified, predictable potential solutions including perforating some pages, all pages or no pages. One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success because the quality of the sound coming through pages would vary greatly based on whether there are holes in the pages or not.
Arzoumanian, Mayer, Kopp and Chen failed to specifically disclose tabs on two or more of the plurality of pages; wherein the tabs are shorter than the length of the back cover and longer than the length of the front cover to provide protection and visibility of the tabs and tabs are disposed directly over the back cover.
Ho, in the same field of electronic books comprising physical pages discloses tabs on two or more of the plurality of pages [[c.2, lines 20-25] Each of the page sheets has a tab member which is protruded outwardly from an edge side thereof and disposed staggeredly]. See figure 4.
wherein the tabs are shorter than the length of the back cover and longer than the length of the front cover to provide protection Ho [see figure 4, tabs longer than front cover, shorter than back cover]. Protecting and making tabs visible is intended use.
visibility of the tabs and tabs are disposed directly over the back cover, Ho, see figure 4.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the electronic book of Arzoumanian, Mayer, Kopp and Chen with the page tabs of Ho, doing so would have been obvious to try. (See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1397 (U.S. 2007) and MPEP § 2143(E)). At the time of invention, there was a recognized problem or need in the art, namely the turning pages. Further, at the time of invention were only a finite number of identified, predictable potential solutions: one, turning a page with a tab/bookmark, or turning the page with no tab or bookmark. One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success because the placement of the tab itself does not affect the function of turning the page, it merely provides extra convenience to the user.

Claim 21:
As per claim 21, which depends on claim 20, it is rejected under the same rationale as claim 20 above. Additionally, Arzoumanian, Mayer, Kopp, Chen and Ho disclose control buttons disposed on a back cover of the video book Mayer [¶ [0037] the device 12 includes a power on/off key 131 (e.g. as part of the USER KEYPAD 131-134 or "control keys"), which may be in one form a momentary contact switch mounted for access through either the front cover 121 or back cover 122 or at a perimeter of the case as shown in FIGS. 1 and 2. Other controls or functions of the control keys include a scroll up key 132, a scroll down key 133, and a menu/select key 134, each of which may also be located in either the front cover 121 or back cover 122 or at a perimeter of the case…. Other control functions may include pause, fast forward and rewind for video, or "go-back" for frame sequencing. Auto-shut-off, for example, after a programmed dormant period may also be included in the control circuitry. These control functions of the control keys may be indicated on the key buttons or on one of the card panels See ¶ [0048] Front cover 121, see figure 3-4. ¶ [0045], The speaker volume is adjustable up and down by operation of the up and down scroll keys 132, 133. See figure 33, ¶ [0068] Buttons can be placed on the back cover and accessible to the user by pressing through paper]. Mayer clearly discloses control buttons can be momentary control switches mounted on the back cover of the book. Such an example is provided on paragraph 0068 (see record button). 
button graphics corresponding to each of the control buttons, printed on each of the plurality of pages, the button graphics disposed above respective control buttons, wherein the control buttons are activated through one or more pages by bending intermediate pages via depression of the button graphic printed thereupon, thereby activating the associated control buttons.
Kopp, [[Col 4, lines 33-38] no switch elements are provided in or on the various pages 4. Each page 4 has indicia 12 thereon. Any indicia 12 on any page 4 is aligned with only one membrane switch 11 when that page 4 lies flat on the back cover 2A or front cover 2B. Therefore, pressing on an indicia 12 of page 4 closes only one corresponding membrane switch 11. Summary of the invention- One or more of the pages can include more than one indicia, and/or some of the membrane switches can be aligned with only one of the indicia, or one of the membrane switches can be aligned with a plurality of the indicia on different pages]. Thus, a plurality of the pages can have the same indicia which is aligned with the same switches, thus performing the same function for each switch. Some or all buttons might printed on all pages, depending desired functionality.

Response to Arguments

Applicant arguments related to the 35 USC 103 rejections of the pending claims have been fully considered. The Examiner notes that claim 3 is now rejected under 35 USC 103 as being unpatentable over Arzoumanian in view of Mayer in further view of Kopp, which changes the rationale for combining the references. However, in an effort to advance prosecution, the Examiner will try to answer the Applicant arguments on Arzoumanian, Meyer and Kopp.
Regarding the Applicant arguments on claim 3, they have been fully considered and are not found to be persuasive.
Applicant argues on page 10: “Claim 3 includes the feature of "at least one volume button and a pause/resume button disposed at the same location on each of the plurality of pages". In Kopp, a user can press different buttons on different pages to generate the associated sounds. There is no teaching or fair suggestion in Kopp to include a volume button and a pause/resume button disposed at the same location on each page of the plurality of pages, as instantly claimed.”

The Examiner notes that as acknowledged by the Applicant, the buttons are to generate (playback) associated sounds. Kopp does not disclose the buttons controlling volume. 

The Applicant further argues: “one would not put this together with the other references because (1) it would require one to wire remote buttons. In Mayer, they are on the screen housing or in the screen itself (touch screen) itself; and (2) one would not be motivated to put buttons under pages if they are already present on the sides of the book, as in Mayer. Accordingly, Applicant submits that the art of record does not teach or suggest the features of claim 3, as currently presented.”. The Examiner respectfully disagrees.
The Examiner did not rely on Kopp’s switches to replace Arzoumanian’s sensors. The sensors in Arzoumanian work in the same manner as claimed, to control showing a video on the video screen corresponding to a specific page. The Examiner relied on 

The Applicant further argues: “the independent claims include the feature that the button graphics, corresponding to each of the control buttons, are printed on each of the plurality of pages. In other words, on each page, there are button graphics that correspond to each (all) of the control buttons. This is not the case in Koop, where there are selected button graphics on the various pages. As shown in the figure above, there are a plurality of control buttons on the back cover, where there are only button graphics disposed to identify select ones of the control buttons. There is no teaching or fair suggestion in Koop to provide button graphics for all the buttons provided by Kopp”. The Examiner respectfully disagrees.
Kopp clearly discloses in [Col 4, lines 33-38]. Each page 4 has indicia 12 thereon. Any indicia 12 on any page 4 is aligned with only one membrane switch 11 when that page 4 lies flat on the back cover 2A or front cover 2B and that One or more of the pages can include more than one indicia, and/or some of the membrane switches can be aligned with only one of the indicia, or one of the membrane switches can be aligned with a plurality of the indicia on different pages. Therefore, a given control switch of Kopp can be aligned with indicia on a plurality of different pages. Kopp does not need to disclose indicia for all the buttons need to be present on all pages. The combination of Arzoumanian, Mayer and Kopp disclose the functionality.

one would not put this together with the other references because (1) it would require one to wire up the remote buttons - in Mayer, they are on the screen housing or in the screen (touch screen) itself; and (2) one would not be motivated to put buttons under pages if they are already present on the sides of the book as in Mayer”. The Examiner respectfully disagrees. 
Mayer discloses in¶ [0037] the buttons may be in one form a momentary contact switch mounted for access through either the front cover 121 or back cover 122 or at a perimeter of the case as shown in FIGS. 1 and 2. Therefore, Mayer does not limit the buttons to the “screen housing” or “in the screen itself” as suggested by the Applicant. Mayer clearly discloses the buttons can be mounted for access through the back cover. Regarding the second argument, the Examiner is not modifying Mayer to place the buttons under the back cover, as stated above, Mayer discloses the buttons can be on the front or back cover. Additionally, Mayer shows one example of such placement with the record button on ¶ [0068], figure 33. 

Applicant further argues: “in the last sentence of the second paragraph of page 7 of the Final Office Action, the Examiner states, "Buttons are located in one of the pages, they include a play button and volume controls." Applicant finds no such disclosure in Mayer. The closest disclosure is that the control keys may be accessed through the front cover or through the back cover. Applicant takes the position that this does not describe buttons "located in one of the pages", as purported by the Examiner”.  The Examiner notes “cover” can be interpreted as both a page and cover. i.e. in text books, “may include pause, fast forward and rewind for video, or "go-back" for frame sequencing. Auto-shut-off, for example, after a programmed dormant period may also be included in the control circuitry. These control functions of the control keys may be indicated on the key buttons or on one of the card panels See ¶ [0048] Front cover 121, see figure 3-4. ¶ [0045], The speaker volume is adjustable up and down by operation of the up and down scroll keys 132, 133”.  

Regarding Applicant arguments on claims 5, 7, 8 and 16 please see response to arguments on claim 3 above.

Regarding Applicant arguments on claim 18, the claim has been rejected under new grounds of rejection. Please see rejection set forth above.
Regarding Applicant arguments that read: “Applicant initially urges that only  impermissible hindsight reconstruction of the claimed invention could provide the motivation to pick and choose the various features from the various references to arrive at the present invention. Absent knowledge of the present invention, there would be no manner in which one skilled in the art would be motivated to create the instant invention if provided with the disclosures of Azoumanian, Becker, Mayer, Kopp and Chen.”
The Examiner respectfully disagrees. Despite the claim not being rejected under the references cited above, applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the current Application, the Examiner has cited around 50 pertinent references, ranging from the 1990’s to 2015, each reference pertinent to articles mixing paper media and some sort of multimedia playing device. The knowledge has been gleaned from all cited references and not from the applicant disclosure. Additionally, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Applicant’s arguments on Becker are moot. Regarding applicant arguments on Mayer and Kopp, please refer to the response to arguments associated with claim 3 above.

Applicant further argues with regard to claim 18: “Finally, at page 23 of the Final Office Action, the Examiner urges that "...including perforations in each page on top of the speaker would have been obvious to try." Applicant urges that the structural limitation provided in claim 18 has not been shown to be taught or fairly suggested by the art of record. The Examiner appears to take Official Notice, by simply reciting that such structure would be obvious to try. Applicant questions where such motivation exists to arrive at the instant invention by not only combination features from five different reference, but also by "trying" other, undisclosed structural limitations. Applicant takes the position that the present invention would not be "obvious to try", but instead is a patentable invention that is neither taught nor fairly suggested by the art of record. The Examiner states that, "At the time of invention, there was a recognized problem or need in the art, namely generating sound through pages of a book when the speaker is placed on the back cover facing forward." Applicant respectfully disagrees. Such is only a problem with the structure as instantly claimed. For example, Mayer and Chen exclude additional pages, while Azoumanian, Becker and Kopp, for example, places a speaker outside of the pages. Thus, the only way there is a recognized problem in the art is with the structure specifically claimed by the instant invention. As such, there was no such page recognized problem or need in the art prior to the instant invention, where the instant invention provides a structurally-based solution to such a need.”
The Examiner respectfully disagrees. Chen clearly discloses a front facing speaker and openings in at least one of the pages in front of the book. The book of Chen clearly includes at least one additional page which will lay on top of the speaker. While it is true that the Arzoumanian, Mayer, and Kopp references disclose the placement of the speaker on a different portion of the book, Chen discloses the claimed position. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



Regarding Applicant arguments on claim 20, they have been fully considered but are not found persuasive.

	Please refer to the response to arguments associated with claims 3 and 18 above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOWARD CORTES/           Primary Examiner, Art Unit 2144